18‐1481‐cv 
      White v. Berryhill 
                             UNITED STATES COURT OF APPEALS 
                                 FOR THE SECOND CIRCUIT 
                                             
                                    SUMMARY ORDER 
      
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.    CITATION TO 
A  SUMMARY  ORDER  FILED  ON  OR  AFTER  JANUARY  1,  2007,  IS  PERMITTED  AND  IS 
GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT=S 
LOCAL RULE 32.1.1.    WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH 
THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN 
ELECTRONIC  DATABASE  (WITH  THE  NOTATION  ASUMMARY  ORDER@).    A  PARTY 
CITING  TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
REPRESENTED BY COUNSEL.   
       
 1          At a stated term of the United States Court of Appeals for the Second Circuit, 
 2    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the 
 3    City of New York, on the 7th day of February, two thousand nineteen. 
 4     
 5          PRESENT:  RAYMOND J. LOHIER, JR., 
 6                           SUSAN L. CARNEY, 
 7                           RICHARD J. SULLIVAN, 
 8                                   Circuit Judges. 
 9          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
10          JAMES WHITE, 
11     
12                           Plaintiff‐Appellant, 
13     
14                    v.                                                            No. 18‐1481‐cv 
15                                                                              
16          NANCY A. BERRYHILL, ACTING 
17          COMMISSIONER OF SOCIAL SECURITY, 
18                            
19                           Defendant‐Appellee. 
20          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
21          FOR APPELLANT:                                            MARK SCHNEIDER, Schneider & 
22                                                                    Palcsik, Plattsburgh, NY. 
 1          FOR APPELLEE:                                 JAMES DESIR, Special Assistant 
 2                                                        United States Attorney, New 
 3                                                        York, NY (Stephen P. Conte, 
 4                                                        Regional Chief Counsel—
 5                                                        Region II, Office of the General 
 6                                                        Counsel, Social Security 
 7                                                        Administration, New York, 
 8                                                        NY, on the brief), for Grant C. 
 9                                                        Jaquith, United States Attorney 
10                                                        for the Northern District of 
11                                                        New York, Syracuse, NY. 

12          Appeal from a judgment of the United States District Court for the 

13    Northern District of New York (Daniel J. Stewart, Magistrate Judge). 

14          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 

15    AND DECREED that the judgment of the District Court is AFFIRMED.   

16          James White appeals from a judgment of the District Court (Stewart, M.J.) 

17    that affirmed a decision of the Acting Commissioner of Social Security to deny 

18    White’s request for disability benefits and dismissed White’s complaint.    White 

19    applied for Supplemental Security Income in 2014, and in 2016 an Administrative 

20    Law Judge (ALJ) concluded that White was not disabled.    We assume the 

21    parties’ familiarity with the underlying facts and the record of prior proceedings, 

22    to which we refer only as necessary to explain our decision to affirm.   


                                               2 
 1          When deciding an appeal from a denial of disability benefits, “[w]e 

 2    conduct a plenary review of the administrative record to determine if there is 

 3    substantial evidence, considering the record as a whole, to support the 

 4    Commissionerʹs decision and if the correct legal standards have been applied.”   

 5    McIntyre v. Colvin, 758 F.3d 146, 149 (2d Cir. 2014) (quotation marks omitted).   

 6    “Substantial evidence means such relevant evidence as a reasonable mind might 

 7    accept as adequate to support a conclusion.”    Shaw v. Chater, 221 F.3d 126, 131 

 8    (2d Cir. 2000) (quotation marks omitted).    “The claimant has the general burden 

 9    of proving that he or she has a disability within the meaning of the Act.”   

10    Cichocki v. Astrue, 729 F.3d 172, 176 (2d Cir. 2013). 

11          The ALJ found that White’s impairments did not meet or “medically 

12    equal” a listed impairment.    20 C.F.R. § 416.925; see 20 C.F.R. §§ 416.920(d), 

13    416.926.    White has waived any argument that his impairments meet the 

14    requirements of Listing 1.04(A) because he conceded in the District Court that 

15    they do not.    Def.’s App’x 16.    White likewise forfeited the argument that his 

16    impairments medically equal Listing 1.04(A) since he did not raise that argument 

17    before the District Court.    In any case, there is substantial evidence that White’s 


                                                3 
 1    impairments do not medically equal Listing 1.04(A), which requires, among 

 2    other things, “motor loss (atrophy with associated muscle weakness or muscle 

 3    weakness).”    20 C.F.R. Pt. 404, Subpt. P, App. 1.    On appeal, White concedes 

 4    that he has not experienced motor loss, and he does not explain how any of his 

 5    other impairments are “at least of equal medical significance to” motor loss or 

 6    Listing 1.04(A)’s overall criteria.    20 C.F.R. § 416.926(b)(1)‐(3).    To the contrary, 

 7    the record reflects that White consistently showed normal balance, strength, and 

 8    reflexes in his arms and legs.     

 9           Substantial evidence also supports the ALJʹs determination that White had 

10    the residual functional capacity (RFC) to perform a modified version of light 

11    work.    White argues that in making that determination the ALJ was required to 

12    explain how he factored White’s obesity into his analysis of White’s physical 

13    limitations.    It is true that the ALJ did not explicitly discuss how White’s obesity 

14    affected his limitations.    But the ALJ “implicitly factored [White]’s obesity into 

15    his RFC determination by relying on medical reports that . . . noted [White]’s 

16    obesity.”    Drake v. Astrue, 443 F. Appʹx 653, 657 (2d Cir. 2011).    In any event, 

17    because White never specified how his obesity further limited his functioning, 


                                                  4 
 1    any error on the ALJ’s part was harmless.    See Prochaska v. Barnhart, 454 F.3d 

 2    731, 737 (7th Cir. 2006).   

 3           White also argues that the ALJ could not properly have inferred that White 

 4    was able to perform light work “on a full‐time sustained basis” from Dr. Nader 

 5    Wassef’s opinion that White had “moderate limitations” in standing, sitting, and 

 6    performing other activities.    See Pl.’s Br. 36.    But Dr. Wassef considered 

 7    whether White could “sit[] . . . for long periods of time,” R. 275, and the ALJ’s 

 8    determination is supported by diagnostic and opinion evidence, examination 

 9    and treatment notes, and evidence of White’s daily activities.    Nor did the ALJ 

10    err in concluding that White’s testimony regarding “the intensity, persistence, 

11    and limiting effects of his symptoms” was not fully consistent with the evidence.   

12    Sp. App’x 10; see Genier v. Astrue, 606 F.3d 46, 49‐50 (2d Cir. 2010).    On this 

13    record, we cannot conclude that “a reasonable factfinder would have to 

14    conclude” that White lacked the ability to perform light work with the 

15    limitations articulated by the ALJ.    Brault v. Soc. Sec. Admin., Commʹr, 683 F.3d 

16    443, 448 (2d Cir. 2012) (quotation marks omitted).     

17     


                                                 5 
1          We have considered White’s remaining arguments and conclude that they 

2    are without merit.    For the foregoing reasons, the judgment of the District Court 

3    is AFFIRMED.     

4                                          FOR THE COURT:   
5                                          Catherine O=Hagan Wolfe, Clerk of Court   




                                              6